          Case 2:20-cv-02128-JCM-NJK Document 58 Filed 09/01/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
 8
                              UNITED STATES DISTRICT COURT
 9
                                      DISTRICT OF NEVADA
10
11   JUSTIN NEFF,
                                                         Case No.: 2:20-cv-02128-JCM-NJK
12          Plaintiff,
                                                                        Order
13   v.
                                                                   [Docket No. 57]
14   TOWBIN DODGE LLC and CDK GLOBAL,
     LLC,
15
            Defendants.
16
17         Pending before the Court is the parties’ Joint Status Report. Docket No. 57. The Court
18 ORDERS the parties to file a stipulation of dismissal no later than September 30, 2021.
19         IT IS SO ORDERED.
20         Dated: September 1, 2021
21                                                            ______________________________
                                                              Nancy J. Koppe
22                                                            United States Magistrate Judge
23
24
25
26
27
28

                                                   1
